Appeal from the Supreme Court of Georgia. (Probable jurisdiction noted, 361 U. S. 807.) Argued April 21, 1960.
There having been no certification to the Attorney General of the United States that the constitutionality of § 2 Eleventh of the Railway Labor Act, 45 U. S. C. § 152 Eleventh, an Act of Congress affecting the public interest, is drawn in question, it is ordered that this case be set for reargument in the 1960 Term; and the Court hereby certifies to the Attorney General, pursuant to 28 U. S. C. § 2403, that the constitutionality of said statute is drawn in question in the cause.